Title: John Adams to Abigail Adams, 25 August 1777
From: Adams, John
To: Adams, Abigail


     
      Phila. Aug. 25. 1777
     
     Yours of Aug. 12 and 13, came by this Mornings Post.
     A letter from Cheasopeak Bay, dated Yesterday Morning, informs that the Enemy had not then landed.
     This Morning General Nash, with his Brigade of North Carolina Forces, marched thro the Town with their Band of Musick, their Train of Artillery, and their Bagage Waggons, their Bread Waggons, travelling Forges &c.
     General Washingtons Army encamped last Night at Derby. Sullivans Division is expected along in two days.
     Our Intelligence of the Fleet has been as good as could be expected—they have been 6 Weeks at sea.
     If our People do not now turn out and destroy Burgoines Gang root and branch, they may justly be reproached as lost to Honour and to Virtue. He is compleatly in our Power. Gates writes to congress, that Burgoine is lessened 1200 Men by the Bennington Action.
     I inclosed Needles from Turner to Hardwick lately. But Turner is gone home and reached it eer now.
    